              Case:17-04369-swd        Doc #:43 Filed: 07/02/19        Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
            WESTERN DISTRICT OF MICHIGAN DISTRICT OF MICHIGAN
                         GRAND RAPIDS DIVISION

In re: WINDY D LYONS                         §       Case No. 17-04369
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Brett N. Rodgers, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/19/2017.

       2) The plan was confirmed on 11/07/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 05/09/2019.

       6) Number of months from filing or conversion to last payment: 19.

       7) Number of months case was pending: 21.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $29,258.99.

       10) Amount of unsecured claims discharged without full payment: $5,934.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
              Case:17-04369-swd        Doc #:43 Filed: 07/02/19       Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 22,536.28
      Less amount refunded to debtor(s)                    $ 3,062.34
NET RECEIPTS                                                                      $ 19,473.94



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 6,641.10
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,364.34
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 8,005.44

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                               Class    Scheduled   Asserted       Allowed         Paid        Paid
KELLER & ALMASSIAN PLC             Lgl       3,200.00   6,641.10       6,641.10    6,641.10        0.00
CITY OF GRAND RAPIDS               Sec       2,330.47        NA             NA         0.00        0.00
KENT COUNTY TREASURER              Sec       1,128.27   1,222.47           0.00      548.31       53.91
ALLIED COLLECTION SERVICES         Uns         211.00        NA             NA         0.00        0.00
ALLIED COLLECTION SERVICES         Uns          87.00        NA             NA         0.00        0.00
ALLIED COLLECTION SERVICES         Uns          63.00        NA             NA         0.00        0.00
CITY OF GRAND RAPIDS               Uns         342.00        NA             NA         0.00        0.00
DIVERSIFIED CONSULTANTS            Uns         274.00        NA             NA         0.00        0.00
PREMIER BANKCARD LLC               Uns         589.00     589.87         589.87      589.87        0.00
JEFFERSON CAPITAL SYSTEMS LLC      Uns         241.00     241.08         241.08      241.08        0.00
JELSEMA HOLDINGS LLC               Uns       3,040.00        NA             NA         0.00        0.00
DOUGLAS DOORNBOS ESQ               Uns         235.00        NA             NA         0.00        0.00
DOUGLAS DOORNBOS ESQ               Uns       1,560.00        NA             NA         0.00        0.00
MONEY RECOVERY NATIONWIDE          Uns         122.00        NA             NA         0.00        0.00
MONTGOMERY WARD                    Uns         124.00     124.76         124.76      124.76        0.00
US DEPT OF EDUCATION               Uns       4,608.00        NA             NA         0.00        0.00
US DEPT OF EDUCATION               Uns       1,822.00        NA             NA         0.00        0.00
US DEPT OF EDUCATION               Uns       1,822.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
              Case:17-04369-swd       Doc #:43 Filed: 07/02/19    Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim       Claim     Claim    Principal   Interest
Name                              Class   Scheduled    Asserted   Allowed        Paid       Paid
US DEPT OF EDUCATION              Uns      1,795.00         NA         NA        0.00       0.00
US DEPT OF EDUCATION              Uns      1,540.00         NA         NA        0.00       0.00
US DEPT OF EDUCATION              Uns        961.00         NA         NA        0.00       0.00
US DEPT OF EDUCATION              Uns        898.00         NA         NA        0.00       0.00
PROSPERITY INVESTMENT FUND        Con     24,794.00   33,756.62       0.00   5,735.80       0.00
PROSPERITY INVESTMENT FUND        Sec      8,000.00      602.26    602.26      602.26       0.00
THE HUNTINGTON NATIONAL           Uns          0.00      214.41    214.41      214.41       0.00
CITY OF GRAND RAPIDS              Con          0.00        0.00       0.00   1,538.58       0.00
KELLER & ALMASSIAN PLC            Con          0.00        0.00       0.00       0.00       0.00
DIRECTV LLC BY AMERICAN           Uns          0.00      651.73    651.73      651.73       0.00
KENT COUNTY TREASURER             Sec          0.00    2,565.78       0.00   1,167.79       0.00
CLERK OF THE COURT                Adm        310.00      310.00    310.00        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
              Case:17-04369-swd      Doc #:43 Filed: 07/02/19    Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim              Principal      Interest
                                             Allowed            Paid           Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00         $ 7,274.38        $ 0.00
      Mortgage Arrearage                       $ 602.26            $ 602.26        $ 0.00
      Debt Secured by Vehicle                     $ 0.00              $ 0.00       $ 0.00
      All Other Secured                           $ 0.00         $ 1,716.10       $ 53.91
TOTAL SECURED:                                 $ 602.26          $ 9,592.74       $ 53.91

Priority Unsecured Payments:
        Domestic Support Arrearage               $ 0.00              $ 0.00        $ 0.00
        Domestic Support Ongoing                 $ 0.00              $ 0.00        $ 0.00
        All Other Priority                       $ 0.00              $ 0.00        $ 0.00
TOTAL PRIORITY:                                  $ 0.00              $ 0.00        $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 1,821.85          $ 1,821.85        $ 0.00



Disbursements:

       Expenses of Administration            $ 8,005.44
       Disbursements to Creditors           $ 11,468.50

TOTAL DISBURSEMENTS:                                            $ 19,473.94




UST Form 101-13-FR-S (9/1/2009)
               Case:17-04369-swd          Doc #:43 Filed: 07/02/19          Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 07/02/2019                        By: /s/ Brett N. Rodgers
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
